Case 6:20-cv-01220-WWB-LRH Document 77 Filed 02/24/21 Page 1 of 8 PageID 618




                               UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

    JOHN DOE,

                             Plaintiff,

    v.                                                            Case No: 6:20-cv-1220-WWB-LRH

    EMBRY-RIDDLE AERONAUTICAL
    UNIVERSITY, INC.,

                             Defendant.


                                                   ORDER
              This cause came on for consideration without oral argument on the following motions filed

    herein:

              MOTION:        DEFENDANT’S MOTION TO COMPEL DISCOVERY OF
                             INCIDENT UNDERLYING THIS LITIGATION (Doc. 70)

              FILED:         February 17, 2021


              THEREON it is ORDERED that the motion is GRANTED.


              MOTION:        PLAINTIFF’S MOTION FOR PROTECTIVE ORDER (Doc.
                             71)

              FILED:         February 17, 2021


              THEREON it is ORDERED that the motion is GRANTED IN PART and
              DENIED IN PART.

  I.          Background

              The Plaintiff filed this action anonymously against Defendant Embry-Riddle Aeronautical

       University, Inc. (“Defendant”), where, at the time he filed his complaint, he was a student. (Doc.
Case 6:20-cv-01220-WWB-LRH Document 77 Filed 02/24/21 Page 2 of 8 PageID 619




    1). The case stems from the Defendant’s decision to impose disciplinary sanctions against the

    Plaintiff for alleged sexual misconduct with another student, Jane Roe, on October 26, 2019

    following a Halloween Party. (Id.). The Plaintiff claims that during the Defendant’s disciplinary

    proceedings it selectively enforced its sexual assault policies based on gender in violation Title IX

    of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681 et seq. (“Count I”). (Id. at

    15-21). The Plaintiff also claims that the Defendant breached its “Sexual Misconduct Policy”

    (Count II). (Id. at 21-31). As a result of these actions, the Plaintiff claims that he suffered

    “diminished earnings capacity, lost career and business opportunities, litigation expenses including

    attorney fees, loss of reputation, humiliation, embarrassment, inconvenience, mental and emotional

    anguish and distress and other compensatory damages[.]” (Id. at 21, 31). The Plaintiff therefore

    seeks both injunctive and compensatory relief. (Id. at 32).

           The case proceeded in the normal course, with a discovery deadline of March 8, 2021.

    (Docs. 54; 74). On February 17, 2021, the parties filed competing discovery motions. First, the

    Defendant filed a motion to compel the Plaintiff to respond to Interrogatories 1-10 and 17 and

    Requests for Production 3-9 and 14-16, which it previously served on Plaintiff. (Doc. 70 “(“Motion

    to Compel”)). Each of the interrogatories and requests at issue are directed towards discovering

    information about the Plaintiff’s sexual encounter with Jane Roe that forms the basis of this lawsuit.

    (See Docs. 70-1; 70-2). The Defendant also asks that the Plaintiff be compelled to answer questions

    about his sexual encounter with Jane Roe during his upcoming March 5, 2021 deposition. (Doc.

    70 at 2). Second, the Plaintiff filed a motion for protective order, requesting that the Court preclude

    the Defendant from asking him any questions about his prior sexual history, including his sexual

    history with Jane Roe and in particular, the incident in question, at his upcoming deposition. (Doc.




                                                     -2-
Case 6:20-cv-01220-WWB-LRH Document 77 Filed 02/24/21 Page 3 of 8 PageID 620




    71 (“Motion for Protective Order”)). 1 The parties have timely responded to both motions (Doc. 75

    (response to Motion to Compel); Doc. 76 (response to Motion for Protective Order)), and the matter

    is ripe for review.

    II.     Applicable Law

            “The Federal Rules of Civil Procedure strongly favor full discovery whenever possible.”

    Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1547 (11th Cir. 1985). To this end, the

    Federal Rules of Civil Procedure provide that:

            Parties may obtain discovery regarding any nonprivileged matter that is relevant to
            any party’s claim or defense and proportional to the needs of the case, considering
            the importance of the issues at stake in the action, the amount in controversy, the
            parties’ relative access to relevant information, the parties’ resources, the
            importance of the discovery in resolving the issues, and whether the burden or
            expense of the proposed discovery outweighs its likely benefit. Information
            within this scope of discovery need not be admissible in evidence to be
            discoverable.

    Fed. R. Civ. P. 26(b)(1). “The proponent of a motion to compel discovery . . . bears the initial

    burden of proving that the information sought is relevant.” Creative Touch Interiors, Inc. v.

    Nicholson, No: 6:14-cv-2043-Orl-40TBS, 2015 WL 5952986, at *2 (M.D. Fla. Oct. 13, 2015).

            Discovery is not without limits. A party or person from whom discovery is sought may

    seek a protective order protecting them from “annoyance, embarrassment, oppression, or undue

    burden or expense[.]” Fed. R. Civ. P. 26(c)(1). The party or person moving for a protective order

    must show “good cause” exists for the court to issue such an order. Id. A showing of good cause

    “contemplates a particular and specific demonstration of fact as distinguished from stereotyped and




            1
                The Plaintiff requested expedited consideration of the Motion for Protective Order. (Doc.
    71 at 1).


                                                     -3-
Case 6:20-cv-01220-WWB-LRH Document 77 Filed 02/24/21 Page 4 of 8 PageID 621




    conclusory statements.” U.S. v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978). 2 In addition to

    showing good cause, the moving party must show that, on balance, its interest in seeking the

    protective order outweigh the interests of the opposing party. McCarthy v. Barnett Bank of Polk

    Cty., 876 F.2d 89, 91 (11th Cir. 1989).

    III.        Discussion

            The parties seek different forms of relief on the same issue – whether the Defendant is

    entitled to discover facts about the Plaintiff’s relationship with Jane Roe and, in particular, the sexual

    encounter with Jane Roe that forms the basis of this lawsuit. (See Docs. 70-71). Accordingly, the

    Court will address the Motion to Compel and Motion for Protective Order together.

            The Plaintiff argues that information about his relationship with Jane Roe, including his

    sexual history with her up through the incident in question, is not relevant to his claims against the

    Defendant. (See Docs. 71; 75). Specifically, the Plaintiff contends that a claim for selective

    enforcement under Title IX focuses solely on the Defendant’s disciplinary actions – not on his guilt

    or innocence – and therefore any discovery about his sexual encounter with Jane Roe has no bearing

    on whether the Defendant violated Title IX. (Docs. 71 at 3 (citing Yusuf v. Vassar Coll., 35 F.3d

    709, 715 (2d Cir. 1994)); 75 at 3-4). Similarly, the Plaintiff contends that discovery about his

    sexual encounter with Jane Roe bears no relevance to whether the Defendant violated its own Sexual

    Misconduct Policy, nor is it relevant to whether the Plaintiff is entitled to injunctive and

    compensatory relief. (Docs. 71 at 3-4; 75 at 4-5). Accordingly, the Plaintiff argues that the

    Defendant should not be permitted to conduct any discovery – written or oral – into his sexual



            2
             The Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
    handed down prior to the close of business on September 30, 1981. Bonner v. City of Prichard,
    661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).


                                                      -4-
Case 6:20-cv-01220-WWB-LRH Document 77 Filed 02/24/21 Page 5 of 8 PageID 622




    history with Jane Roe or anyone else. 3 Rather, the Plaintiff requests that deposition questions

    “should be limited to the School’s investigative process and the statements made by students to

    school officials.” (Doc. 71 at 1).

            The Defendant, as an initial matter, clarifies that “it has no interest in questions related to

    Plaintiff’s prior sexual activity other than what directly happened in this case.” (Doc. 76 at 1)

    (emphasis in original). With this clarification, the Defendant contends that discovery of the facts

    surrounding the incident between the Plaintiff and Jane Roe is relevant to whether: 1) the Plaintiff

    can invoke the Court’s equitable powers; 2) the Plaintiff’s emotional and psychological injuries are

    causally related to the guilt, shame, and anxiety he experienced because of his sexual encounter with

    Jane Roe; 3) the Plaintiff filed his complaint against Jane Roe in good faith, as required under the

    Defendant’s Resolution Process; 4) the Plaintiff and Jane Roe were “similarly situated”; and 5) the

    Plaintiff’s account of his sexual encounter with Jane Roe is consistent with statements he made at

    the time about the incident. (Docs. 70 at 2-3; 76 at 2). For these reasons, the Defendant argues

    that the Plaintiff should be compelled to both respond to the interrogatories and requests for

    production at issue, and to answer deposition questions relating to the Plaintiff’s relationship with

    Jane Roe, as well as the alleged sexual misconduct which forms the basis of this lawsuit. (Docs.

    70 at 3; 76 at 2).




            3
               The Court notes that the Plaintiff’s arguments against the discovery sought by the
    Defendant rest solely on relevance. The Plaintiff objected to the interrogatories and requests for
    production at issue on relevance grounds, as well as vagueness, undue burden, and the attorney-
    client and work-product privileges. (Docs. 70-1; 70-2). Since the Motion for Protective Order
    and the Plaintiff’s response to the Motion to Compel focus solely on whether the information at
    issue is relevant, he has abandoned his other objections. See, e.g., Jackson v. Geometrica, Inc., No.
    3:04-cv-640-J-20HTS, 2006 WL 213860, at *1 (M.D. Fla. Jan. 27, 2006). Accordingly, the Court
    will not consider those other objections.


                                                     -5-
Case 6:20-cv-01220-WWB-LRH Document 77 Filed 02/24/21 Page 6 of 8 PageID 623




            The Defendant has the better argument, and the Court finds that the information sought is

    relevant. For example, to state a selective enforcement claim, the Plaintiff must prove that “a

    similarly-situated member of the opposite sex was treated more favorably than the plaintiff due to

    his or her gender.” Doe v. Rollins College, 352 F. Supp.3d 1205, 1211 (M.D. Fla. 2019) (citations

    omitted). As the Defendant argues, discovery about the incident between the Plaintiff and Jane

    Roe may uncover evidence that the two were not similarly situated. Similarly, the discovery sought

    may be relevant to Plaintiff’s claim that the Defendant breached its Sexual Misconduct Policy in

    various ways, including, but not limited to, using a biased investigator (Doc. 1 at ¶ 87(d)).

    Exploring the facts of the underlying incident would likely allow the Defendant to show that it

    gathered and considered all relevant evidence, thereby undermining the Plaintiff’s claim of bias.

    Further, it is possible that the discovery at issue may prove relevant in determining whether the

    Plaintiff’s alleged mental and emotional aguish was caused by his encounter with Jane Roe, rather

    than the Defendant’s disciplinary process and decision. For these reasons, the Court finds that

    Defendant is entitled to discover information about the alleged sexual misconduct at issue in this

    case, as well as the Plaintiff’s relationship with Jane Roe as it pertains to the incident in question,

    but nothing further.     See Doe v. Rollins College, No. 6:18-cv-1069-Orl-37KRS, 2019 WL

    11703980, at *2-3 (M.D. Fla. Feb. 27, 2019) (in a Title IX lawsuit alleging both an erroneous

    outcome claim and a claim for breach of contract based on purported violations of defendant’s

    Sexual Misconduct Policy, the court determined that plaintiff’s allegations that defendant breached

    its Policy by employing a biased investigator and basing its findings on insufficient evidence

    “dispute the sufficiency of the evidence against Plaintiff, and question how Defendant utilized the

    evidence in its investigation, [thus] the facts regarding the underlying incident are relevant to

    Plaintiff’s claims.”).



                                                     -6-
Case 6:20-cv-01220-WWB-LRH Document 77 Filed 02/24/21 Page 7 of 8 PageID 624




           The Plaintiff’s arguments to the contrary are unpersuasive. Notably, the Plaintiff has not

    cited a single decision reaching a contrary conclusion. (See Docs. 71; 75). Instead, the Plaintiff

    relies on several decisions for the proposition that the events giving rise to a school’s disciplinary

    action has no bearing on selective enforcement and breach of contract claims. (Doc. 71 at 3-4

    (citing See Yusuf, 35 F.3d at 715; Doe v. Brown Univ., 210 F. Supp. 3d 310 (D.R.I. 2016); Doe v.

    Brandeis Univ., 177 F. Supp. 3d 561, 608 (D.Mass. 2016); Doe v. George Mason, 179 F. Supp. 3d

    583, 587-88 (E.D. Va. 2016))). These decisions, however, are inapposite, because they do not

    address the appropriate scope of discovery in cases involving such claims, but instead address the

    merits of the claims themselves.      (Id.).   The question before the Court is not whether the

    information the Defendant seeks will ultimately “win the day” at summary judgment or trial; but

    merely whether – under the exceedingly broad relevancy standards of Fed. R. Civ. P. 26(b) – the

    information could be relevant to any party’s claim or defense. See also Fed. R. Civ. P. 26(b)

    (“Information within this scope of discovery need not be admissible in evidence to be

    discoverable.”).

           Further, the issues for which the Defendant seeks discovery are proportional to the needs of

    the case. The Defendant has agreed to limit its discovery requests and deposition questioning to

    the sexual encounter between the Plaintiff and Jane Roe that forms the basis of this case, as well as

    the relationship between the Plaintiff and Jane Roe as it pertains to that encounter. In other words,

    the Defendant is not seeking discovery about the Plaintiff’s sexual history as a whole. This targeted

    discovery seems both appropriate and proportional. And with respect to any confidentiality issues

    the Plaintiff may have, he has already been granted leave to proceed anonymously (Doc. 44), the

    parties have entered into an approved confidentiality agreement, (Docs. 62-63), and they are free to

    enter into any additional confidentiality agreements, if necessary.



                                                     -7-
Case 6:20-cv-01220-WWB-LRH Document 77 Filed 02/24/21 Page 8 of 8 PageID 625




    IV.    Conclusion

           Accordingly, it is ORDERED that:

           1. The Motion to Compel (Doc. 70) is GRANTED.

           2. The Motion for Protective Order (Doc. 71) is GRANTED IN PART and DENIED IN

               PART.

           3. On or before 5:00 p.m. on March 3, 2021, the Plaintiff shall serve the Defendant with

               the following:

               a. Complete answers to Interrogatories 1-10 and 17; and

               b. All materials responsive to Requests for Production 3-9 and 14-16.

           4. During the Plaintiff’s deposition, the Defendant may ask him questions about the sexual

               encounter with Jane Roe that gave rise to this case, as well as the Plaintiff’s relationship

               with Jane Roe as it relates to that encounter.             The Defendant is otherwise

               PROHIBITED from asking the Plaintiff any questions about his sexual history. 4

           DONE and ORDERED in Orlando, Florida on February 24, 2021.




    Copies furnished to:

    Counsel of Record
    Unrepresented Parties


           4
             Neither party requests an award of attorney fees and costs for bringing the motions.
    (Docs. 70; 71). Notwithstanding this fact, the Court has considered whether attorney’s fees and
    costs should be awarded to either party pursuant to Federal Rule of Civil Procedure 37(a)(5). Upon
    consideration, the Court finds the unique circumstances of this discovery dispute do not warrant an
    award of attorney’s fees and costs to either party.


                                                     -8-
